DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             Allowable Subject Matter
 Claims 1-2, & 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2, & 5, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Motoki et al. (US-8,747,511 hereinafter Motoki) as instantly claimed is that while the prior art Motoki teaches a honeycomb filter that includes a tubular honeycomb structure, the composition comprising talc with a particle size of 5 μm to 25 μm, alumina, raw material addition including zirconium oxide, cerium oxide and yttrium oxide that are processed into a green ceramic and processed into a honeycomb that is fired at 1350 to 1440 oC. However, it does not teach that the raw material addition including zirconium oxide, cerium oxide and yttrium oxide be found in the amounts claimed within the limitation i.e. 0.5 to 1.0 % weight relative to talc, the closest being example 11 of Motoki that teaches 2.32%, which is double the amount claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741